Title: To Benjamin Franklin from Thomas Newenham, 1 February 1781
From: Newenham, Thomas
To: Franklin, Benjamin


Sir,
Brussells Febry. 1st 1781
The Books which your Excellency will receve from the bearer were deliver’d to me by My Uncle Sr Edward Newenham. I have also a letter from that Gentleman to your Excellency which (as it contains little more than an introduction) I mean to deliver in person to your Excellcy: when I do myself the honour of waiting on you.
I am Sir with the greatest Respect your Excellcy: most obedient St
Thomas Newenham
 
Addressed: To / His Excellency Ben: Francklin / Minister plenipotry: / from the United States of / America / Paris
Notation: Newenham Feby. 1. 1781.
